                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Criminal Case No. 18-cr-00533-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. TROY ANDREW LUJAN,

     Defendant.
_____________________________________________________________________

               PROTECTIVE ORDER REGARDING MATERIAL
                PERTAINING TO A COOPERATING WITNESS
_____________________________________________________________________

       This matter comes before the Court on the United States’ Motion for Protective

Order Regarding Material Pertaining to a Cooperating Witness [Docket No. 23]. The

defendant does not oppose the motion or the terms of the government’s proposed

order. Good cause appearing, it is

       ORDERED that the United States’ Motion for Protective Order Regarding

Material Pertaining to a Cooperating Witness [Docket No. 23] is granted. It is further

       ORDERED that the defense team -- including defense investigators and legal

support staff -- shall keep the summaries of interviews with the government’s

cooperating witness, materials related to benefits conferred upon the cooperating

witness, and any notes or other materials prepared based upon or referring to

information in these materials in confidence and shall use them exclusively in

connection with this case (including trial preparation, trial, and appeals or other related

legal proceedings) and for no other purpose. It is further
       ORDERED that summaries of interviews with the cooperating witness and

material related to benefits conferred upon the cooperating witness may be viewed only

by defense counsel, the defendant, and members of the defense team, including any

defense investigators and staff, as necessary for the purposes of preparing a defense

in this case. Defense counsel shall ensure that members of the defense team read the

protective order and are informed of their responsibility to safeguard this information. It

is further

       ORDERED that defense counsel and/or his staff shall make copies of

summaries of interviews with the cooperating witness and materials related to benefits

conferred upon the cooperating witness only as necessary to prepare a defense in this

case. It is further

       ORDERED that no copies of the summaries of interviews with the cooperating

witness and materials related to benefits conferred upon the cooperating witness shall

be provided to the defendant, his family members, friends, or associates, under any

circumstances without petition to and further order of the Court. The defendant may be

allowed to view the summaries of interviews with the cooperating witness and materials

related to benefits conferred upon the cooperating witness, but only while in the direct

presence of the defense counsel. It is further

       ORDERED that a copy of this Oder shall be kept with the records to which it

pertains at all times.




                                             2
DATED April 15, 2019.

                        BY THE COURT:


                         s/Philip A. Brimmer
                        PHILIP A. BRIMMER
                        Chief United States District Judge




                          3
